DETAILED ACTION
1.	Claims 42-65 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 42-65 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 recites “wherein the go-live button enables the user to seamlessly switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP the go-live button enables the user to seamlessly switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast, as recited in the claim. 
Claim 54 recites similar subject matter as claim 42 and is rejected for similar reasons. Claims 43-53 and 55-65 are rejected at least based on their dependency to claims 42 and 54, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 42-47 and 54-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuli (US 2009/0113300 A1) and further in view of Apaar (US 2010/0203823 A1), Maughan (US 2017/0094349 A1), and Waller (US 2016/0142770 A1).

	Note: The claims have been amended to recite “to minimize IP data usage and allows the user to find similar content available on the one-way broadcast”. These limitations are interpreted as an ‘intended use’ that does not limit the scope of a claim under the broadest reasonable claim interpretation, see MPEP 2103.

In regard to claim 42, Tuli discloses a device comprising: 
a display; at least one processor; and a non-transitory computer-readable medium including instructions which, when executed by the at least one processor, cause the at least one processor to perform a method comprising (Fig. 1 and Paragraph 0050): 
presenting a user-interface on the display, the user-interface including a plurality of user- interface elements, at least some of the user-interface elements being or including tiles, active buttons, icons or images representing media content that is streamed to the device via a one-way broadcast and a two-way communication channel (Figs. 4C-4F, Paragraph 0026, Paragraph 0027, Paragraph 0030 lines 14-24, Paragraph 0031 lines 1-10, Paragraph 0034, and Paragraph 0036: user interface is presented that includes plural user interface elements where some of the user interface elements are content identifiers in the form of tiles/images. The user interface elements correspond to media content where the user interface can display a mixture of Internet (two-way communication channel) and over the air (one-way broadcast) media contents as interface elements); 
(Paragraph 0028, Paragraph 0029, Paragraph 0031 lines 7-11, Paragraph 0037, and Paragraph 0052: user interface elements can be selected using a plurality of input devices including a touch screen and voice commands via voice recognition). 
While Tuli teaches the user-interface and content that is streamed to the device via a one-way broadcast and a two-way communication channel, they fail to show the activating a go-live button, wherein the go-live button enables the user to seamlessly switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast, as recited in the claims.  Apaar teaches content that is streamed to a device via a one-way broadcast and a two-way communication channel similar to that of Tuli.  In addition, Apaar further teaches  
a user-interface that enables a user to switch from a two-way communication to a one-way broadcast on a condition that the same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast (Paragraph 0018, Paragraphs 0042-0047, Paragraph 0052, Paragraphs 0057-0058, Paragraphs 0060-0062, Paragraphs 0079-0081, Paragraph 0161 lines 6-8, and Claims 11, 14, 15, 17, and 18: when content being played back from an internet source is available on a radio broadcast, a user can provide a user command through a user interface to switch from the internet source to the radio broadcast for playing back the content. It is described to limit using internet connection when it is liable to pay costs and/or requires higher power consumption. Accordingly, Apaar is suggesting switching to the radio broadcast to minimize IP data usage. Further, the switch to the radio broadcast would stop receiving the content through the use of an internet connection and therefore minimize IP data usage. Further, since the user switched to the radio broadcast, any additional content provided by the radio broadcast will be provided and therefore the user can discover similar content available on the radio broadcast).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli and Apaar before him before the effective filing date of the claimed invention, to modify the user-interface taught by Tuli to include the enabling a user to switch from a two-way communication to a one-way broadcast on a condition that the same media content is being streamed on both the one-way broadcast and the two-way communication channel of Apaar, in order to obtain a user interface that enables the user to switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast.  It would have been advantageous for one to utilize such a combination as increasing functionality of the device. Further, it would have been advantageous for one to utilize such a combination as more options and greater control would be provided to the user.  The user may be unaware that content is available through multiple different sources and further may have a preference over which source they prefer. The combination would allow the user to recognize that content is available from another available source and give the user the option to change to that other source, thereby allowing the user to discover functionality they may not have otherwise understood and further allow them to adjust use based on their preferences.  
	While the combination of Tuli and Apaar teach a user interface that enables the user to switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast, they fail to explicitly show a go-live button, as recited in the claims.  Maughan teaches switch from the 
	displaying a user selectable option that when selected switches from an internet source to a broadcast source (Paragraph 0023).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli and Apaar before him before the effective filing date of the claimed invention, to modify the user interface that enables the user to switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast taught by the combination of Tuli and Apaar to include the displaying a user selectable option that when selected switches from an internet source to a broadcast source of Maughan, in order to obtain activating a go-live button, wherein the go-live button enables the user to switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast.  It would have been advantageous for one to utilize such a combination as utilizing a well-known mechanism to invoke a user command from a user interface. Apaar discloses that switching is in response to a user command received via the user interface, see at least Paragraphs 0079-0081. Apaar does not disclose specific details as to how the user command is received. One skilled in the art would recognize and utilize a ‘button’, such as the user selectable option of Maughan, to allow a user to invoke a user command via a user interface, as this is typical and well-known provided functionality of a user interface.
While the combination of Tuli, Apaar, and Maughan teaches activating a go-live button, wherein the go-live button enables the user to switch from the two-way communication channel to the one-way 
providing a seamless switch to a same media content from a two-way communication channel to a one way broadcast (Paragraph 0127: same content is buffered from a one-way broadcast to provide a seamless switch from a two-way communication channel to the one-way broadcast).     
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli, Apaar, Maughan, and Waller before him before the effective filing date of the claimed invention, to modify the activating a go-live button, wherein the go-live button enables the user to switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast taught by the combination of Tuli, Apaar, and Maughan to include the providing a seamless switch to a same media content from a two-way communication channel to a one way broadcast of Waller, in order to obtain activating a go-live button, wherein the go-live button enables the user to seamlessly switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast.  It would have been advantageous for one to utilize such a combination as ensuring the content is not interrupted and missed, as suggested by Waller (Paragraph 0126 lines 1-13 and Paragraph 0127 lines 5-14).  

(Fig. 4C-4D and Paragraph 0033 lines 1-3: grid configuration).

In regard to claim 44, Tuli discloses wherein upon selection by the user of a selected element from a first set of presented user-interface elements, the device is configured to remove from view at least some of the user-interface elements which do not form part of the selected element (Fig. 4C, Paragraph 0030, Paragraph 0031 lines 1-11, Paragraph 0033 lines 1-4, and Paragraph 0034 lines 1-5: user selects presentation content group from a menu which transitions the interface to display the user interface elements of content items corresponding to the selected content group. Therefore the menu of presentation content groups is removed from view for display of the content items).

In regard to claim 45, Tuli discloses wherein upon selection by a user of one from a first set of presented user-interface elements, the device is configured to automatically display a second set of user-interface elements to the user (Fig. 4C, Paragraph 0030, Paragraph 0031 lines 1-11, Paragraph 0033 lines 1-4, and Paragraph 0034 lines 1-5: user selects presentation content group from a menu which transitions the interface to display the user interface elements of content items corresponding to the selected content group). 

In regard to claim 46, Tuli discloses wherein the selection of the one or more user- interface elements comprises detecting a particular stylus position from a plurality of detectable stylus positions of the device, each stylus position being associated with a constituent portion of the user-interface (Paragraph 0037 lines 11-13 and Paragraph 0052 lines 7-9: touching displayed user-interface element with finger or stylus to select).

In regard to claim 47, Tuli discloses wherein the selection of the one or more user- interface elements comprises detecting a particular cursor position from a plurality of detectable cursor positions of the device, each cursor position being associated with a constituent portion of the user-interface (Paragraph 0037 lines 30-42: selection indicator is moved to user-interface elements to select).

In regard to claims 54-59, method claims 54-59 correspond generally to device claims 42-47, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

5.	Claims 48, 49, 52, 60, 61, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuli (US 2009/0113300 A1), Apaar (US 2010/0203823 A1), Maughan (US 2017/0094349 A1), Waller (US 2016/0142770 A1), and further in view of Namba (US 2010/0121527 A1).

In regard to claim 48, Tuli discloses wherein the enabled selection of one or more of the user-interface elements by a user includes a user speaking voice command (Paragraph 0029 lines 10-11 and Paragraph 0037 lines 42-43).
While Tuli teaches wherein the enabled selection of one or more of the user-interface elements by a user includes a user speaking voice command, they fail to show the wherein the device is configured to limit a length and/or complexity of the voice command based on a speed of a vehicle at the time the voice command is received by the device, as recited in the claims.  Namba teaches a voice commands similar to that of Tuli.  In addition, Namba further teaches 
(Fig. 2 and Paragraph’s 0084-0086: drive load point increases with speed and causes shortening of time window for voice input).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli, Apaar, Maughan, Waller, and Namba before him before the effective filing date of the claimed invention, to modify Tuli to include the limit a length and/or complexity of the voice command based on a speed of a vehicle at the time the voice command is received by the device of Namba.  It would have been advantageous for one to utilize such a combination as maintaining an appropriate level of operability while limiting the input operation depending on travel environment condition so that the driver does not concentrate too much on an operation, as suggested by Namba (Paragraph 0023).

In regard to claim 49, Tuli discloses a voice recognition system (Paragraph 0029 lines 10-11). 
While Tuli teaches a voice recognition system, they fail to show the limit a functionality of the voice recognition system based on a driving condition, as recited in the claims.  Namba teaches a voice commands similar to that of Tuli.  In addition, Namba further teaches 
limit a functionality of the voice recognition system based on a driving condition (Paragraph 0056 and Paragraph’s 0084-0086: high drive load causes shortening of time window for voice input).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli, Apaar, Maughan, Waller, and Namba before him before the effective filing date of the claimed invention, to modify Tuli to include the limit a functionality of the voice recognition system based on a driving condition of Namba in order to obtain a voice recognition system configured to limit a functionality of the voice recognition system based on a driving condition.  It would have been advantageous for one to utilize such a combination as maintaining an appropriate level of operability while limiting the input (Paragraph 0023).

In regard to claim 52, while Tuli teaches the plurality of user-interface elements, they fail to show the a telematics sensor for generating telematics data; wherein the method further comprises monitoring the telematics data from the telematics sensor and limiting a functionality of at least one of the plurality of user- interface elements when a driving condition is detected, as recited in the claims.  Namba teaches user-interface elements similar to that of Tuli.  In addition, Namba further teaches
 a telematics sensor for generating telematics data and monitoring the telematics data from the telematics sensor and limiting a functionality of at least one of a plurality of user- interface elements when a driving condition is detected (Paragraph 0056 and Paragraph 0064 lines 1-4: sensors measure driving conditions and when drive load point passes a threshold, software button are hidden).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli, Apaar, Maughan, Waller, and Namba before him before the effective filing date of the claimed invention, to modify Tuli to include the telematics sensor for generating telematics data and monitoring the telematics data from the telematics sensor and limiting a functionality of at least one of a plurality of user- interface elements when a driving condition is detected of Namba, in order to obtain a telematics sensor for generating telematics data; wherein the method further comprises monitoring the telematics data from the telematics sensor and limiting a functionality of at least one of the plurality of user- interface elements when a driving condition is detected.  It would have been advantageous for one to utilize such a combination as maintaining an appropriate level of operability while limiting the input operation depending on travel environment condition so that the driver does not concentrate too much on an operation, as suggested by Namba (Paragraph 0023).

.

6.	Claims 50, 51, 62, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuli (US 2009/0113300 A1), Apaar (US 2010/0203823 A1), Maughan (US 2017/0094349 A1), Waller (US 2016/0142770 A1), and further in view of Bou-Ghazale et al. (US 7277853 B1) hereinafter referred to as Bou. 

In regard to claims 50 and 51, Tuli discloses a voice recognition system (Paragraph 0029 lines 10-11). 
While Tuli teaches a voice recognition system, they fail to show the determine a beginning and an end of a voice command wherein determining of the beginning and the end of a voice command includes: receiving a plurality of audio chunks of equal time frame; calculating an audio level for each of the audio chunks; and determining a background noise level based on the audio level for each of the audio chunks, as recited in the claims. Bou teaches a voice recognition system similar to that of Tuli.  In addition, Bou further teaches 
detecting the beginning and end of speech activity contained in an input speech signal (Fig. 5 element 540, Fig 6 element 628, Column 3 lines 37-39, Column 11 lines 25-33, and Column 12 lines 48-57) including receiving a plurality of audio chunks of equal time frame (Column 5 lines 34-35 and Column 9 lines 56-58: 30 msec for each frame), calculating an audio level for each of the audio chunks (Fig. 5 elements 510-518, Column 5 lines 25-28, Column 9 lines 64-67, and Column 10 lines 24-33: energy of audio is computed for each frame), and determining a background noise level based on the audio level (Fig. 5 element 520, Column 6 lines 8-15, and Column 10 lines 34-40: background energy is determined by averaging each frame energy).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli, Apaar, Maughan, Waller, and Bou before him before the effective filing date of the claimed invention, to modify the voice recognition system taught by Tuli to include the detecting the beginning and end of speech activity contained in an input speech signal including receiving a plurality of audio chunks of equal time frame, calculating an audio level for each of the audio chunks, and determining a background noise level based on the audio level for each of the audio chunks of Bou, in order to obtain a voice recognition system configured to determine a beginning and an end of a voice command wherein determining of the beginning and the end of a voice command includes: receiving a plurality of audio chunks of equal time frame; calculating an audio level for each of the audio chunks; and determining a background noise level based on the audio level for each of the audio chunks.  It would have been advantageous for one to utilize such a combination as improved speech recognition in noisy environments would have been obtained, as suggested by Bou (Column 3 lines 20-23).  

In regard to claims 62 and 63, method claims 62 and 63 correspond generally to device claims 50 and 51, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

7.	Claims 53 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuli (US 2009/0113300 A1), Apaar (US 2010/0203823 A1), Maughan (US 2017/0094349 A1), Waller (US 2016/0142770 A1), and further in view of Cox et al. (US 2014/0227964 A1).

(Paragraph 0026 lines 14-16 and Paragraph 027 lines 6-8). 
While Tuli teaches the one-way broadcast, they fail to explicitly show the Satellite Digital Audio Radio Service (SDARS), as recited in the claims.  Cox teaches one-way broadcasts similar to that of Tuli.  In addition, Cox further teaches 
a one-way broadcast as a Satellite Digital Audio Radio Service (SDARS) (Paragraph 0003 lines 3-6 and Paragraph 004 lines 8-9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tuli, Apaar, Maughan, Waller, and Cox before him before the effective filing date of the claimed invention, to modify Tuli to include the Satellite Digital Audio Radio Service (SDARS) of Cox, in order to obtain wherein the one-way broadcast is a Satellite Digital Audio Radio Service (SDARS).  It would have been advantageous for one to utilize such a combination as utilizing and implementing one-way broadcast services known in the state of the art. 

In regard to claim 65, method claim 65 corresponds generally to device claim 53 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
8.	Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.  Further, the arguments are moot in view of the amendments.

With respect to the 35 U.S.C. 112 rejections, it is argued that the language is supported at least by paragraphs [0104], [0127] and [0153] of U.S. Publication No. 2019/0034048. The examiner respectfully disagrees.


With respect to the prior art rejections it is argued that (1) the combination of references fail to teach or suggest "activating a go-live button, wherein the go-live button enables the user to seamlessly switch from the two-way communication channel to the one-way broadcast on a condition that a same media content is being streamed on both the one-way broadcast and the two-way communication channel to minimize IP data usage and allows the user to find similar content available on the one-way broadcast" because in contrast, the references teach a time lag when switching between data streams which would increase data usage, (2)  one of ordinary skill in the art would not have thought to combine these four references (Tuli, Apaar, Maughan, and Waller) to render the claimed device and method obvious, (3) the use of four references is a perfect example of hindsight, (4) the only motivation to 
With respect to: (1) the references do not teach a time lag that increases data usage. The examiner would like clarification on where this is taught by the references and why a ‘time lag’ would result in an increased use of data. In fact, the references teach switching from internet stream to a broadcast stream which would inherently reduce IP data usage as the content is no longer being received over an internet data connection. Further, in Par. 0018, Apaar suggests limiting the use of internet connection in view of pay costs and power consumption, i.e. switching to radio broadcast would reduce IP usage resulting in less cost and reduced power consumption; (2) One skilled in the art, having Tuli, Apaar, Maughan, and Waller before him before the effective filing date of the claimed invention, would have been motivated to modify Tuli with teachings from Apaar, Maughan, and Waller to arrive at the claimed invention for the reasons presented in the above detailed rejections, including increasing functionality of the device, providing more options and greater control, recognizing that content is available from another available source, discover functionality they may not have otherwise understood, adjust use based on their preferences, utilize a well-known mechanism to invoke a user command from a user interface, and ensuring the content is not interrupted and missed. Tuli provides an interface that allows the user to access media content from both a two-way communication channel and a one-way broadcast.  One would recognize that Tuli could benefit from the teachings of Apaar, where when the same media content is available from both the two-way communication channel and the one-way broadcast, allowing the user to switch from the two-way communication channel and the one-way broadcast. Further, one would recognize that the interface and switching would benefit from the teachings of Maughan, where the interface provides a button for the switching. Further, one would recognize that the switching would benefit from the teachings of Waller, where the switching is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971); (4) The examiner has provided detailed obviousness reasons for each combination of references which takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, including increasing functionality of the device, providing more options and greater control, recognizing that content is available from another available source, discover functionality they may not have otherwise understood, adjust use based on their preferences, utilize a well-known mechanism to invoke a user command from a user interface, and ensuring the content is not interrupted and missed. The examiner would like clarification on where the only motivation relied on is applicants own claims; (5) The combination of references would not be complex because each of the applied references provides a clear disclosure of their inventions and one would easily combine them in the way shown and for the reasons provided in the above detailed rejections.
     
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173